        Case 1:19-cv-03825-JMF-SN Document 12 Filed 05/07/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------                    X
 JASON BOYCE,

        Plaintiff,                                      [PROPOSED] STIPULATION OF
                                                        VOLUNTARY DISMISSAL AND
                -against-                               ORDER

 BRUCE WEBER; JASON KANNER; SOUL                        [FRCP 42(a)(2)]
 ARTIST MANAGEMENT; LITTLE BEAR
 INC.,                                                  Case No: 1:19-cv-03825 (JMF)

         Defendants.
                     ------------------             X

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties by their

respective counsel that the above-captioned action is voluntarily dismissed, with prejudice, and

without costs to any party, against the defendants Jason Kanner and Soul LLC, sued herein and

d/bla as, Soul Artist Management only, pursuant to Federal Rule of Civil Procedure 4l(a)(2); that

the Court shall retain jurisdiction to enforce the terms of the Settlement Agreement between the

undersigned parties; and that the caption shall be amended to remove the settling defendants.

Dated: New York, New York
       May 6, 2019


 THE BLOOM FIRM                                  LEBOWITZ LAW OFFICE, LLC

 By: IslArick Fudali                            By: Isl Marc A. Lebowitz
      ArickFudali                                   Marc A. Lebowitz
 85 Delancey St. #20                            747 Third Avenue, 23rd Floor
 New York, NY 10002                             New York, New York 10017
 (954) 661-6734                                 (212) 682-6818
 Attorneys for Plaintiff                        Attorneys for Jason Kanner and Soul LLC, sued
 Jason Boyce                                    herein and d/bla as Soul Artist Management

Ill

Ill


                                                1
        Case 1:19-cv-03825-JMF-SN Document 12 Filed 05/07/19 Page 2 of 2



IT IS HEREBY ORDERED that:
       1. The above-captioned action is dismissed with prejudice as to defendants Jason
          Kanner and Soul LLC, sued herein and d/b/a as, Soul Artist Management, without
          costs to any party;
       2. The Court shall retain jurisdiction to enforce the terms of the Settlement Agreement JMF
          executed by the undersigned parties; and
       3. The caption in this matter shall be amended to remove the settling defendants.



So-Ordered:

                                                    May 7, 2019
                                             Dated: --------
Hon. Jesse M. Furman
United States District Judge

Pursuant to Paragraph 4(B) of the Court's Individual Rules and Practices, the Court will not
retain jurisdiction to enforce a settlement agreement unless it is made a part of the public
record. If the parties wish for the Court to retain jurisdiction to enforce their settlement
agreement, they shall file it on ECF to be "so-ordered" by the Court no later than May 14,
2019, mindful that the Court will strike or modify any provision that purports to authorize any
party to file documents under seal without prior order of the Court. The Clerk of Court is
directed to terminate Jason Kanner and Soul Artist Management as Defendants.




                                                 2
